Exhibit Employment Agreement This Employment Agreement ("Agreement") is dated as of January 1, 2008 and is entered into by and between Gary F. Kimmons ("Executive") and eDOORWAYS Corporation, a Delaware corporation ("EDOORWAYS") located at 2602 Yorktown Place, Houston, Texas 77056. RECITALS WHEREAS, Executive desires to continue to perform services on behalf of the Corporation as President and Chief Executive Officer ("CEO") and Chairman of the EDOORWAYS Board of Directors, all as an employee of EDOORWAYS, including the performance personally of such services as Executive and EDOORWAYS' Board of Directors deem necessary; and WHEREAS, the Board of Directors wish to continue the employment of Executive in such capacities under the terms of this Agreement; and WHEREAS, the Corporation is now implementing a new business plan focused on implementing the eDOORWAYS web portal and has recently restructured its financials and has undertaken a name change; THEREFORE, EDOORWAYS considers it essential to the best interest of EDOORWAYS and its shareholders that Executive be encouraged to remain with EDOORWAYS and continue to devote full attention to EDOORWAYS' business notwithstanding the possibility, threat or occurrence of a change in Control (as defined below) of EDOORWAYS.
